DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3 – 10 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0181695 (hereinafter Feng) in view of US Patent No. 11,137,745 (hereinafter Nixon).
As per claim 1, Feng teaches a data processing device comprising: a data collector to collect data from a machine (Feng; Paragraphs [0011] and [0016]); data processors to individually execute predetermined data processing (Feng; Figure 1 Item 20, Paragraph [0052]); an execution controller (Feng; Figure 1 Item 40) to control transmission and reception of data between the data collector and each of the data processors, and between the data processors, in accordance with setting information for a predetermined data processing flow (Feng; Paragraphs [0020] – [0024]); a first interface provided in each of the data processors (Feng; Figure 1 Item 22): and a second interface provided in the execution controller (Feng; Figure 1 – interface connected to field bus 60), wherein the first interface comprises: a distribution data receiver to receive distribution data transmitted from the execution controller in accordance with the setting information for the data processing flow (Feng; Paragraphs [0007], [0008], and [0017]), the distribution data being data before being subject to the data processing at the data processor; a response data transmitter to transmit response data to the execution controller, the response data being data after being subject to the data processing at the data processor (Feng; Paragraphs [0008] and [0018]); and the second interface comprises: a distribution data transmitter to transmit the distribution data (Feng; Figure 7 Item 412, Paragraphs [0007], [0017], and [0103]); and a response data receiver to receive the response data (Feng; Figure 7 Item 413, Paragraphs [0008], [0018], and [0104]).
Feng does not teach wherein the first interface comprises a distribution-data definition receiver to receive definition information on the distribution data that is information indicating a format of the distribution data; and a response-data definition notifier to transmit definition information on the response data that is information indicating a format of the response data; and wherein the second interface comprises a distribution-data definition notifier to transmit the definition information on the distribution data; and a response-data definition receiver to receive the definition information on the response data.
However, Nixon teaches an industrial processing system in which data is transmitted including or separate from data format messages describing the structure of the data in the data messages (Nixon; Col 4 Line 50 – Col 5 Line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the definition receivers and notifiers because doing so allows for use of a protocol agnostic or independent data messaging scheme (Nixon; Col 4 Line 50 – Col 5 Line 5).

As per claim 3, Feng also teaches wherein the first interface further includes a first operation mode notifier to transmit information indicating an operation mode of the data processor to the execution controller (Feng; Paragraph [0092]), and the second interface further comprises a first operation mode receiver to receive the information indicating the operation mode transmitted from the data processor (Feng; Paragraph [0092]).

As per claim 4, Feng also teaches wherein the second interface further includes a second operation mode notifier to transmit information indicating an operation mode of the execution controller to the data processor (Feng; Paragraph [0082]), and the first interface further comprises a second operation mode receiver to receive the information indicating the operation mode transmitted from the execution controller (Feng; Paragraph [0082]).

As per claims 5 – 7, Applicant(s) numerous definitions of "information" is construed to be an admission that the criticality does not reside in the type of "information" utilized and are hence obvious variations of one another.

As per claim 8, Feng also teaches wherein the data collector collects data from a FA machine (Feng; Paragraphs [0011] and [0016]), and each of the data processors is achieved by plug-in software for data processing that is modification or diagnosis of the collected data or data on which data processing is performed by another data processor (Feng; Paragraph [0009]).

As per claims 9 and 10, Feng teaches data processing method comprising: reading setting information for a data processing flow (Feng; Paragraphs [0020] – [0024]); determining an operation mode of the data processor (Feng; Paragraph [0082]); transmitting the distribution data to the data processor (Feng; Paragraphs [0007] and [0017]); and receiving the response data from the data processor (Feng; Paragraphs [0008] and [0018]).
Feng does not teach transmitting definition information on distribution data that is information indicating a format of the distribution data, to a data processor specified by the setting information for the data processing flow, the distribution data being data before being subject to data processing at the data processor; receiving from the data processor definition information on response data that is information indicating a format of the response data, the response data being data after being subject to the data processing at the data processor; and initializing a step of receiving response data in accordance with the definition information on the response data.
However, Nixon teaches an industrial processing system in which data is transmitted including or separate from data format messages describing the structure of the data in the data messages (Nixon; Col 4 Line 50 – Col 5 Line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Feng to include the definition receivers and notifiers because doing so allows for use of a protocol agnostic or independent data messaging scheme (Nixon; Col 4 Line 50 – Col 5 Line 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181